Citation Nr: 0425835	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
numbness of the arms due to an undiagnosed illness. 

2.  Entitlement to an initial compensable evaluation for 
swelling due to an undiagnosed illness. 

3.  Entitlement to an initial compensable evaluation for 
diarrhea due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974 and from January 1975 to January 1992.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2000 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas.  

These claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to this appeal. 

With regard to another raised claim, however, the Board notes 
that, in June 1999, it remanded to the RO the matter of 
whether the veteran had submitted a timely substantive appeal 
of a February 1997 rating decision.  The Board directed the 
RO to issue the veteran a statement of the case pertaining to 
this matter and to provide him an opportunity to perfect an 
appeal.  Thereafter, in September 2000, the RO issued the 
statement of the case, as instructed.  It later became 
apparent, however, that at some point after the Board issued 
its decision, the veteran moved and did not receive the 
statement of the case.  Since then, his representative has 
provided the RO the veteran's new address, but the RO has not 
reissued the statement of the case.  This matter is referred 
to the RO for appropriate action.     


REMAND

The veteran seeks higher initial evaluations for numbness of 
the arms, swelling and diarrhea, all due to undiagnosed 
illnesses.  For the reasons that follow, additional action is 
necessary before the Board can decide these claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notification and assistance regarding 
his claims.  

For instance, there is relevant evidence that is outstanding 
and needs to be secured by VA.  In a decision dated June 
1999, the Board granted the veteran entitlement to service 
connection for the disabilities at issue in this appeal.  
Thereafter, in a rating decision dated August 2000, the RO 
effectuated the Board's decision and assigned the service-
connected disabilities noncompensable evaluations.  In so 
doing, the RO reviewed the evidence that was then of record, 
rather than conducting further medical inquiry to support its 
assignment of the noncompensable evaluations.  In an 
Appellant's Brief (brief) dated July 2004, the veteran's 
representative found fault with the RO's action in this 
regard.  

According to the representative, there are no outpatient 
treatment records in the claims file dated after November 
1997.  By so asserting, the representative is intimating that 
the veteran has received such treatment.  Given that records 
of this treatment are pertinent to the veteran's claims, the 
RO should secure them on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination of the veteran's complaints of arm 
numbness, swelling and diarrhea is necessary because, as the 
representative asserted in his July 2004 brief, after the 
Board granted the veteran service connection for the 
disabilities at issue in this appeal, the RO did not afford 
the veteran a VA examination.  Rather, it relied upon medical 
evidence dated at least six years old in determining the 
severity of those disabilities.  Although the Board notes 
that evidence contemporaneous with the claim for service 
connection is relevant to assigning an initial rating, such 
as the ratings assigned here after the Board's June 1999 
grant of service connection, "staged" ratings may be 
assigned during the course of a lengthy appeal of those 
initial ratings based on facts found and later medical 
evidence may be relevant to the assignment of such "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(indicating that, where later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found).

Finally, as previously indicated, since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  Moreover, in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
this case, the RO did not provide the veteran VCAA notice or 
the regulations governing VA's newly expanded duties to 
notify and assist.  Accordingly, after all of the 
aforementioned development is completed, the RO should ensure 
that the veteran is properly notified consistent with the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
request him to identify all records of any 
pertinent VA or non-VA treatment not 
already in the claims file and not 
previously considered.  

2.  The RO should then take the 
appropriate steps to assist the veteran 
in securing all records he identifies as 
being pertinent to his claims.  The RO 
should specifically obtain and associate 
with the claims file all clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, and progress notes 
from the VA facility where the veteran 
allegedly has received treatment since 
1997.  

3.  Once all records are received, the RO 
should afford the veteran VA examinations 
of the numbness in his arms, swelling and 
diarrhea.  The RO should notify the 
veteran that if he does not attend the 
scheduled examinations, his failure to do 
so might adversely affect his claims for 
higher initial evaluations.  The RO 
should forward the claims file to the 
examiners for review and ask the 
examiners to confirm in their written 
reports that they conducted such a 
review.  Following thorough evaluations, 
during which all indicated tests are 
performed, the examiners should:

a) note whether the veteran has 
numbness of the arms, swelling, 
and/or diarrhea; 

b) describe how and to what extent 
the presence, if any, of these 
disabilities and/or the frequency of 
symptoms effect or impair functional 
ability and 

c) provide a rationale, with 
specific references to any relevant 
treatment reports or other medical 
evidence in the record, for the 
opinions provided regarding 
impairment, if any, of function.  

4.  The RO should then review the 
examination reports to ensure that they 
comply with the previous instructions.  
If any report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that might be pertinent to his 
claims.  The RO should afford the veteran 
and his representative an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

6.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites the provisions 
governing VA's duties to notify and 
assist, and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




